NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

               SYLVIA R. SCRIVENS,
                    Petitioner

                           v.

     OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent
             ______________________

                      2016-1910
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT-844E-15-0811-I-1.
                ______________________

               Decided: October 18, 2016
                ______________________

   SYLVIA R. SCRIVENS, Casselberry, FL, pro se.

   MOLLIE LENORE FINNAN, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent. Also represent-
ed by BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR.,
CLAUDIA BURKE.
                ______________________

    Before REYNA, TARANTO, and HUGHES, Circuit Judges.
2                                          SCRIVENS   v. OPM



PER CURIAM.
    Sylvia R. Scrivens appeals pro se a final order of the
Merit Systems Protection Board (“Board”) affirming the
Office of Personnel Management’s (“OPM”) denial of a
disability retirement annuity under the Federal Employ-
ees’ Retirement System (“FERS”). We conclude that
substantial evidence supports the Board’s determination
that Ms. Scrivens failed to establish that her condition
prevented her from performing useful and efficient service
in her position. We thus affirm the Board’s final order
denying Ms. Scrivens’ claim for a disability retirement
annuity.
                      BACKGROUND
    Ms. Scrivens worked as a letter carrier for the United
States Postal Service. Following a workplace incident in
2004, she received workers’ compensation benefits until
returning to work in 2006. Ms. Scrivens testified that
despite having “a difficult time” returning to work, she
worked until August 2013. A6, A25.
     On August 21, 2013, Ms. Scrivens attended a meeting
to discuss deficiencies in her workplace performance.
Ms. Scrivens stated that during that meeting, she had an
“episode” during which “she felt angry, confused[,] and
mad and talked loudly in front of her supervisors.” A6,
A25. The next month, Dr. Benjamin Isom, a licensed
psychologist, wrote that Ms. Scrivens was “unable to
perform her normal work duties and is being placed her
[sic] on 30-days medical leave of absence” but gave no
further explanation. A16. Dr. Isom subsequently extend-
ed Ms. Scrivens’ leave through January 2014. In a Janu-
ary 9, 2014 letter, Dr. Isom opined that Ms. Scrivens
remained “unable to perform one or more functions of her
occupation” and that she should “explore the possibility of
Disability Retirement.” A21–A23.
SCRIVENS   v. OPM                                         3



    Ms. Scrivens applied for disability retirement in May
2014. On the required Statement of Disability, she listed
the August 21, 2013 meeting as the onset date of her two
disability conditions: post-traumatic stress disorder
(“PTSD”) and anxiety. Ms. Scrivens explained that her
conditions caused increased confusion, poor focus, and
intense anxiety. She further explained that attempting to
concentrate while driving “is a very vital part” of her job,
her safety, and the safety of others. A29. Ms. Scrivens
also submitted a Supervisor’s Statement from Veronica
Jorden dated July 21, 2014 that explained there were
“[n]o critical elements in which [Ms. Scrivens did] not
perform successfully” other than an “unacceptable” at-
tendance record. A37–38. According to Ms. Jorden,
Ms. Scrivens “had been on FMLA and/or AWOL” since the
August 21, 2013 meeting. A38.
     In June 2014, a psychiatrist, Dr. Ramon Martinez, re-
leased Ms. Scrivens to work part time with no re-
strictions. In July 2014, she returned to work full time,
where she remained until October 2014. Ms. Scrivens has
not worked since then. 1
     On December 30, 2014, OPM denied Ms. Scrivens’ ap-
plication for disability retirement because her submitted
medical records failed to establish that she was disabled
from performing useful and efficient service in her posi-
tion. After Ms. Scrivens moved for reconsideration, OPM
sustained its denial and explained that she had not
presented any evidence that she exhausted the possibility
of a reasonable accommodation for her condition.
    Ms. Scrivens appeals. We have jurisdiction under 28
U.S.C. § 1295(a)(9).



   1   The record is unclear regarding the circumstances
surrounding Ms. Scrivens’ October 2014 departure from
the Postal Service.
4                                           SCRIVENS   v. OPM



                       DISCUSSION
     “[O]ur scope of review of FERS disability retirement
determinations is substantially truncated.”        Anthony
v. Office of Pers. Mgmt., 58 F.3d 620, 624 (Fed. Cir. 1995).
We may hold unlawful and set aside an agency action
found to be “(1) arbitrary, capricious, an abuse of discre-
tion, or otherwise not in accordance with law; (2) obtained
without procedures required by law, rule, or regulation
having been followed; or (3) unsupported by substantial
evidence.” 5 U.S.C. § 7703(c). With one small exception,
5 U.S.C. § 8461(d) precludes us from reviewing the factual
underpinnings of physical or mental disability determina-
tions. Anthony, 58 F.3d at 626; 5 U.S.C. § 8461(e)(2)
(excepting findings of mental disability “made pursuant to
an application by an agency for purposes of disability
retirement under section 8451”). Because that exception
does not apply here, our review is limited to whether
there has been a “substantial departure from important
procedural rights, a misconstruction of the governing
legislation, or some like error going to the heart of the
administrative determination.” Lindahl v. Office of Pers.
Mgmt., 470 U.S. 768, 791 (1985) (quotation marks and
citation omitted).
    Ms. Scrivens argues that the Board failed to consider
her medical disability in making its decision. Pet’r’s Br.
at 1. Specifically, Ms. Scrivens faults the Board for not
considering the information provided in a mental impair-
ment questionnaire. Id. at 3.
    The Board’s determinations of “disability and depend-
ency” are “final and conclusive and are not subject to
review.” 5 U.S.C. § 8461(d). Thus, the underlying merits
of whether Ms. Scrivens qualified for disability based on
her mental condition are beyond our purview, and we do
not address them here.
   We may, however, review the Board’s decision for pro-
cedural error. Despite Ms. Scrivens’ allegation that the
SCRIVENS   v. OPM                                       5



Board failed to consider her medical questionnaire, the
Board specifically found “nothing in either Dr. Martinez’s
letters or questionnaire that specifically relates
[Ms. Scrivens’] condition to her particular job duties and
explains why her condition prevents her from performing
those duties in a useful and efficient manner.” A8–A9
(emphasis added). Thus, while Ms. Scrivens may disagree
with the Board’s conclusion, the record indicates the
Board properly considered all relevant evidence before it.
    The Board’s final order is supported by substantial
evidence, not arbitrary or capricious, and in accordance
with law. We affirm the Board’s final order.
                      AFFIRMED
                         COSTS
   No costs.